Citation Nr: 1241747	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for coloboma of the left eye. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying service connection for PTSD,  and a petition to reopen service connection for coloboma of the left eye. 

In September 2010, a videoconference hearing was held before the undersigned. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the individual who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Initially, in December 2010 the Board remanded this case for further evidentiary development. 

Thereafter, upon further consideration of the matter, in September 2011 the Board recharacterized the Veteran's claim involving psychiatric disability as one for service connection for an acquired psychiatric disorder, to include PTSD and depression, in light of evidence suggesting that the Veteran had a recent psychiatric diagnosis other than PTSD alone, and to afford every benefit in the consideration of the claim. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board proceeded to reopen the claim for service connection for a coloboma of the left eye.  Both the underling claim on the merits, and that for service connection for an acquired psychiatric disorder were then remanded again for further development.              

Presently, the Board decides the claim for service connection for coloboma of the left eye.  The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The Veteran's coloboma of the left eye is a form of congenital defect, which is considered to have pre-existed entrance into military service.

2.  There is no competent evidence to indicate aggravation of this condition               in service due to superimposed disease or injury. 







CONCLUSION OF LAW

The criteria are not met to establish service connection for coloboma of the           left eye.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from March 2004 through December 2010, the RO (including via the Appeals Management Center (AMC)) notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures         to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the latest VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance,                  the initial VCAA notice correspondence was issued prior to the March 2005 RO rating decision adjudicating the Veteran's claim, and therefore comported with the standard for timely notice.  However, the December 2010 notice correspondence was issued to the Veteran following the RO rating decision on appeal, and technically did not meet the definition for what constitutes timely notice.                This notwithstanding, the Veteran has had the opportunity to respond to                    the subsequent VCAA correspondence before issuance of the July 2011 Supplemental SOC (SSOC) continuing the denial of his claim.  Moreover, there      is no indication of any further available information or evidence to obtain to support the Veteran's claim.  Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), personnel records and VA outpatient records. The Veteran has undergone a VA Compensation and Pension examination regarding the issue on appeal.  38 C.F.R. § 3.159(c)(4).  The Board recognizes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), but nonetheless finds that this claim may be decided without access to corresponding SSA administrative and medical records inasmuch as there is no showing that these records are relevant to a disposition of the instant claim.  The determinative issue in this case is whether the Veteran's    pre-existing left eye disorder underwent aggravation in service (due to superimposed injury or disease) based primarily on contemporaneous records from service and post-hoc medical opinion evidence, and there is no reasonably plausible scenario under which SSA records would address this dispositive medical question unique to the circumstances of this case. Thus, the records in question are not relevant to the instant claim, and need not first been obtained before issuance of a decision. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (SSA records must only be sought where directly relevant to the claim).

Meanwhile, in furtherance of his claim, the Veteran provided private treatment records, and several personal statements.  He testified during a Board videoconference hearing. The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 





Background and Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012).

Service connection is also available for a preexisting condition provided it was aggravated during service beyond its natural progression. A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153;             38 C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury          in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003.

When there is for consideration for service connection an alleged congenital disorder, there is a distinction to be made between whether it constitutes a congenital "defect" or "disease." A congenital disease is capable of improving or deteriorating, whereas a congenital defect is "more or less statutory in nature."         See VAOPGCPREC 82-90. It has been recognized that service connection may be granted for congenital disease, provided initially incurred in or aggravated by military service. The presumption of soundness applies to congenital diseases that are not noted at entry. Id. See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993). The Court has further held that "the presumption of soundness does not, however, apply to congenital defects, because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C. §§ 1110 and 1111." See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Meanwhile, in very limited circumstances service connection is still permissible for a congenital defect where there has been aggravation of the pre-existing condition by superimposed disease or injury. See again, VAOPGCPREC 82-90; see also Martin v. Principi, 17 Vet. App. 342, 328-29 (2003).

STRs reflect that on August 1969 service entrance examination the Veteran was found to have "defective vision O.S. [left eye] 20/100 corrected to 20/70 by lens, NCD [not considered disabling]"; and "eye trouble - left eye is weak, muscle operation on left eye at age 3-4 years." 

The June 1970 report of a private ophthalmologist, associated with STRs, states that the Veteran had been under his treatment up until just prior to service entrance for the condition of left eye congenital coloboma involving the iris, retina, and choroid, and extending inferiorly into the disc. It was observed that the best correctible vision was right eye 20/20, left eye 20/400 (with no J vision). 

The report of the Veteran's June 1970 annual review military service examination indicates a finding of "defective vision 20/400 left eye which will not correct." Further indicated was "eye trouble; he [the Veteran] was born with crossed eyes and had an operation on the left eye at age 3 years. He has only light perception in the left eye. He wears glasses because of muscle imbalance." 

Clinical records from service further indicate in October 1970 the Veteran was again seen for coloboma of the left eye, with vision in the left eye measured at 20/300. In November 1970 the Veteran complained of burning pain in the left eye. A contemporaneous record reflects that left eye vision was measured at "counting fingers at four feet." In January 1971, the Veteran was seen for constant pain associated with his congenital coloboma. Later that month, the Veteran was placed on a physical profile reduced from 1 to 3 under the category of "eyes" due to the diagnosis of amblyopia left eye, with congenital coloboma of the iris and choroid. The following month, it was determined that no further assistance could be rendered for the Veteran's left eye pain, and a Medical Board evaluation would probably be in order. 

In April 1971, the Veteran underwent a Medical Board evaluation. The evaluation report indicates that the Veteran's chief complaint on physical examination was of pain of the left eye described as "sharp" in character, located in the back of the eye which occurred about once a week and lasted a variable period of time. During these attacks of pain he complained of being somewhat nervous. These pains were related to no particular time of the day or to any event. He felt his vision was decreasing in his left eye in the last several months. On admission to the Ophthalmology Service of a military hospital the Veteran had near normal vision in the right eye, and in the left eye vision was light perception, or at best the ability to see a shadow of hand movement at two feet away. Further examination of the left eye showed a classical iris, coloboma of the left eye and a slight left esotropia. Fundus examination was normal but demonstrated a choroidal coloboma inferiorly. The macula was normal. A mental status examination was done which was generally normal. The Veteran appeared to have no insight into the reason for the functional pain behind his left eye, although it did not appear that he was malingering. A staff psychiatrist reviewed the available records and findings and agreed that the Veteran had an emotional disorder, psychoneurotic in type, namely, Psychophysiologic Reaction of Organ of Special Sense, Eye manifested by pain behind the left eye, which rendered him unfit for any further service in the Navy. The disorder was found to have had its onset prior to entry into the service, to have progressed at no greater rate than the usual rate for such disorders, and hence considered not aggravated by service. The additional diagnosis made was congenital blindness, left eye, secondary to coloboma of the iris, lens and retina. Thereafter, the Veteran was medically discharged from service.

In connection with his claim for service connection, in July 2004 correspondence, the Veteran indicated that he went to Vietnam in December 1970 in the capacity of a boatswain's mate with the Navy, which required a considerable degree of night duty, and in turn his vision became worse in the left eye. 

Records of VA outpatient treatment beginning in 2004 show evaluation for left eye problems, including a May 2004 evaluation that found left eye motion limited to "hand motion to one foot." The overall impression indicated "presbyopia; and congenital iris, choroidal colobomas, and optive nerve coloboma left eye with visual loss in the left eye seeing hand motion only (visual loss has been very significant for many years, at least since patient was in military service). 

An April 2006 comprehensive visual evaluation from a private clinic indicates diagnoses of cataract nuclear sclerosis in both eyes; and congenital anomalies, posterior, left eye. According to the evaluating treatment provider, "upon entering service [the Veteran] was 20/400 now [the Veteran] is HMO [hand motion only] vision left eye; any change from initial entering of service until discharge when           [the Veteran] dropped off to HMO vision, would have to be the result of activities performed during service." 

During the September 2010 Board videoconference hearing, the Veteran testified that while in Vietnam he had a considerable amount of night duty, as far as standing watches, working on the barges there for the repair craft. He then began having some sharp pains in the left eye. He later noticed significant blurriness of left eye vision upon using night-vision goggles one evening. The Veteran further recalled having gone to sickbay the next day, and being told that he had lost some vision in the left eye. 

Pursuant to an earlier Board remand directive, the Veteran underwent a VA Compensation and Pension examination for visual evaluation in October 2011. 
On an initial medical history review, it was indicated that the Veteran as a child had a congenital esotropia and left iris, retina and choroidal colobomas extending inferiorly to the left optic disc with dense amblyopia 20/400 and left esotropia. When he entered the military, he was known to have defective vision in his left eye of 20/100 correctable to 20/70. While in the military he was never known to have vision better than 20/400 as was his baseline. He began to complain of intermittent sharp pain behind his left eye that existed even prior to military service for which no organic etiology could be diagnosed. He was eventually discharged in for "psychophysiological reaction of organ of his special sense, eye" with light perception only vision in his left eye. 

The assessment was that the Veteran was a monocular patient with a congenital (present at birth) left iris coloboma as per patient history. The Veteran had never had functional vision in his left eye with baseline 20/400 vision in the eye at best since childhood from congenital esotropia, iris coloboma, and anisometropic amblyopia as well. According to the VA examiner, the poor vision in his left eye was congenital from birth, pre-existing service, and not due to military service or exacerbated by service.

Having considered the circumstances of this case, the Board is constrained to deny the claim for service connection for coloboma of the left eye. Based on                    the Veteran's medical history, his service treatment records clearly establish a left eye disorder as pre-existing military service. Consequently, the presumption of soundness is rebutted. Apart from this, the presumption of soundness is otherwise rebutted by the fact that the condition of coloboma by its very nature is a congenital defect (a condition of statutory, constitutional nature), not subject to that evidentiary presumption. Quirin, supra. Indeed, the fact that the Veteran's claimed left eye disability is a congenital defect brings this case well beyond the ambit of any normal aggravation of pre-existing disability case -- the evidence must show not merely aggravation, but aggravation by superimposed disease or injury during military service. 

On an objective review of the evidence there is no tenable basis upon which to establish the reasonable likelihood of qualifying aggravation in military service.           It is the case that the Veteran's left eye visual acuity decreased somewhat during his service from documented at 20/100 on entrance examination, then to 20/400, then later having slightly better than light perception on discharge. This may not be entirely accurate a portrayal, as his private treating ophthalmologist indicated a    left eye visual acuity already at 20/400 at service entrance. Regardless, it is not disputed that some decrease in left eye likely transpired. What remains to be established, however, is whether this may be lawfully recognized as in-service aggravation of pre-existing disability. To this effect, unfortunately, because a condition deemed a congenital defect of the left eye is involved here, the bar to recovery is high -- under VA law and guidelines, it must be shown that there was in-service aggravation specifically due to superimposed disease or injury.            The medical history from service evidences neither. Nor has the Veteran provided competent lay testimony of the same. He competently and credibly describes having had consistent duty assignments requiring activity during the nighttime, after which he developed left eye pain and noticed his vision worsening. However, there is no indication objectively, reported, or otherwise suggested by the record of actual contributing additional disease, or precipitating left eye injury, as to meet the higher evidentiary bar set in this case. Essentially, there was no secondary intervening factor (due to injury or disease) besides the underlying worsening of the left eye condition itself, which can be identified as the cause of aggravation of the condition claimed. Whereas in some instances, there is a VA presumption of aggravation due to any worsening of a disability in service, here there is the added evidentiary requirement of worsening due to superimposed circumstances, and thus the mere worsening of disability by itself is simply not sufficient to qualify for service connection.

The Board has also reviewed the medical opinion evidence in this case, and to this effect the October 2011 VA examination indicates a consistent conclusion that        the Veteran's left eye condition was congenital in nature, pre-existed service and        was not exacerbated by service. This opinion was premised on a thorough claims file and medical history review. Whereas the rationale stated therein is somewhat limited, the Board points out that regardless, there is nothing from this opinion or otherwise from the record to indicate that the Veteran had superimposed disease or injury to the left eye, again, which is a necessary requirement to establish service connection. 

Meanwhile, the April 2006 private ophthalmological consultation report is not otherwise dispositive. That report identified an apparent drop off in visual acuity during service, and reasoned that such a manifestation would have to have been a result of activities during service. While on its face supportive of the present claim, and in its reasoning closely paralleling the VA presumption of aggravation, the opinion nonetheless is not set forth in terms of what the applicable law requires, namely a finding of aggravation due to outside factors of superimposed disease or injury. Therefore, the opinion while containing a degree of probative value, ultimately does not answer the essential questions necessary to decide the instant claim. 

The Veteran's own assertions have also been afforded appropriate weight, to the extent that he maintains a causal connection exists between military service and his present left eye condition. The Board emphasizes however, that the ability to establish compensation in this case is directly linked to determinative legal requirements for when involving a condition identified as a known congenital defect. Furthermore as he is a layperson, he cannot directly opine on the causation of this disorder, as a matter not within the purview of lay observation and requiring independent medical evaluation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board is denying the claim for service connection for coloboma of the left eye. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for coloboma of the left eye is denied. 










REMAND

During the Veteran's January 2011 VA Compensation and Pension examination for mental health evaluation, the Veteran indicated that he was in receipt of Social Security Administration disability benefits. While not specifying the exact medical conditions that were the basis for this award, he indicated that he originally sought SSA benefits because of declining physical health. The SSA administrative decision to award benefits and supporting medical records arguably would have some relevance to the present claim for service connection for an acquired psychiatric disorder, insofar as whether they indicate a general medical history of claimed depressive disorder in the years following discharge from service. Golz, supra.   
Consequently, a remanded is warranted to obtain the identified SSA records. 
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination. Then associate all documents received with the claims file.

2. The RO/AMC should then review the claims file.        If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for an acquired psychiatric disorder, including PTSD and depression, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


